PER CURIAM
*1149*696Defendant appeals a judgment of conviction for unlawful possession of methamphetamine, ORS 475.894, entered after a conditional guilty plea. She assigns error to the trial court's denial of her motion to suppress evidence discovered in the course of a warrantless search that, according to defendant, was not justified by an exception to the warrant requirement and violated Article I, section 9, of the Oregon Constitution. The evidence that defendant sought to suppress was found during a search of her person and purse that happened at the county courthouse pursuant to an inventory policy that applies to arrestees and inmates. Defendant argues that she was neither an "arrestee" nor an "inmate" for purpose of the inventory policy. The state concedes the error. We agree that, under the circumstances presented here, the trial court erred in denying defendant's motion to suppress; we accept the state's concession and reverse and remand.
Reversed and remanded.